DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 13 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments
3.	Please see the below response to Applicant’s arguments.
i.	Applicant argues that the indefiniteness rejection of the claims is overcome by the current amendment.
The Office agrees.  The indefiniteness rejection is withdrawn.
ii.	Applicant argues that the reference Radivojevic et al. (2012/0038559) fails to disclose any plurality of front or rear surface electrodes.  
The Office respectfully disagrees.  Radivojevic indicates that the feature indicated with reference numeral 4 in Figure 3 (and thus the conductive layer 20 formed therein) may consist of a single electrode [0057].  Radivojevic also indicates that the feature indicated with reference numeral 4 may consist of a multiple, distinct electrodes [0058].  These are examples wherein Radivojevic communicates the nuance of selecting language describing whether or not a feature 
Cited [0049] of Radivojevic, describing the feature with reference numeral 2 in Figure 3 as “...formed from a network of interconnected thin elongated conductive tracks...” continues to be relied upon as reading fairly upon the claimed second plurality of electrodes on the front surface.  Although Applicant equates the language within this passage as akin to a mesh, Radivojevic only utilizes the language “...mesh...” in reference to layer 20 [0044].  It would be helpful if Applicant clarified the reasoning relied upon to carry this “...mesh...” descriptor in a manner not described within Radivojevic.  
Please consider instances of language within Radivojevic referencing a feature (e.g. electrode) in singular form may correspond to Figure 3’s cross-sectional view of the apparatus [0012] amounting to a partial1 view corresponding to a portion of the apparatus within which only a single instance of a feature is present, but beyond which, a plurality is present2.  Applicant’s feedback is welcome, on whether such an interpretation seems proper.


To reiterate the above point, it is the teaching by Radivojevic that the mesh utilizes “...wires...” that is relied upon for a fair reading upon the claimed first plurality of electrodes.  Identified examples of the Exhibits indeed make abundantly clear the manner by which their own respective implementation of a mesh is intended.  The notion that these teachings capture the intentions of Radivojevic is problematic, at least by the admission of electrode 4 (Figure 3) comprising the layer 20, described as being provided in one embodiment as comprising multiple distinct electrodes [0058].  Radivojevic also teaches electrode 4 alternatively being formed from a single electrode [0057].  Perhaps the second among these more closely aligns with the common mesh structure Applicant is arguing.  However, the second structure, of a single electrode, is not what is being relied upon in the Office Action.  It is not problematic for these teachings to exist in alternative form.  The argument being made here is that the “...wires...” (wire in plural) described in [0044] is an example of electrodes being provided in plurality [0058], instead of a single, unitary structure as argued.


Claim Rejections - 35 USC § 112
4.	The indefiniteness rejection applied to the claims is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic et al. (2012/0038559; hereinafter R1) and Radivojevic et al. (2013/0106774; hereinafter R2) in view of Choi et al. (2010/0307900; hereinafter Choi; this combination of references hereinafter referred to as RRC).



an insulating substrate (22 of Figure 3) having a front surface (Top, relative orientation of the figure) and a rear surface (Underside); 
a first plurality of electrodes (20) disposed on the rear surface (Underside of 22) arranged in a first pattern ([0044]: Mesh formed from fine wires) along one or more axes (Corresponding to at least one of two directions in which plane formed by face 12 extends); and 
a second plurality of electrodes (2; [0049]) disposed on the front surface (Top of 22) along one or more axes (Corresponding to at least one of two directions in which plane formed by face 12 extends); wherein 
when a first electrical signal is sent to at least one or more of the second plurality of electrodes a haptic effect is produced [0057]. 
R1 does not explicitly disclose the interface wherein each of the electrodes disposed on the front surface is mutually capacitively coupled with a corresponding electrode disposed on the rear surface for simultaneous haptic actuation and touch sensing; and wherein when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a strength of transmission of the second electrical signal from the at least one or more of the first plurality of electrodes to one or more of the first plurality of electrodes. 
3 to one another [0006] and driven with respective potentials (Shown exemplary values of 40V,  50V; [0237]).  R2’s transmitter and receiver electrodes of the touch sensor when operating under mutual capacitance [0019] are treated as analogous to the claimed “...second plurality of electrodes...” that the second electrical signal is transmitted “...from...” and “...to...” 
R1’s touch detection functionality was described as having been facilitated with a touch sensitive display (32 of Figure 3; [0065]), interpreted as having detection electrodes separate from either of those previously mentioned (2/24, 4/20) as facilitating touch stimulus [0058].  By modification in view of R2 – wherein touch sensing is facilitated using a set of electrodes capacitively coupled to electrodes providing touch stimulus – a distance among layers of the device is reduced, a smaller potential may be required to generate the same stimulus experienced by the user, resulting in lowered power consumption [0206].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein each of the electrodes disposed on the front surface is mutually capacitively coupled with a corresponding electrode disposed on the rear surface for simultaneous haptic actuation and touch sensing; and wherein when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a 
R1 in view of R2 does not explicitly disclose the interface wherein the second plurality of electrodes are arranged in a second pattern; wherein the first pattern of electrodes substantially mirror the second pattern of electrodes. 
In the same field of endeavor, Choi discloses a device providing both sensing and actuation [0003] comprising electrodes (120, 220 of Figure 1) formed on corresponding films (110, 210) respectively in contact with front/top and rear/bottom portions of an insulating substrate (300), electrodes on each of films shown having common shape and positioning relative the insulating substrate4.  The common structure/shape of the two layers simplifying the fabrication process [0050],
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the second plurality of electrodes are arranged in a second pattern; wherein the first pattern of electrodes substantially mirror the second pattern of electrodes in view of the teaching of Choi to simplify the fabrication process.



R1 does not expressly state the interface being provided wherein when a transmitted signal is applied to at least one of the first plurality of electrodes on the rear surface, the transmitted signal passes through the insulating substrate via the mutual capacitance to the at least one of the second plurality of electrodes on the front surface, such that when a user's finger is disposed contiguous with the front surface the finger modulates a strength of reception of the transmitted signal from the at least one of the second plurality of electrodes on the front surface to at least one other of the second plurality of electrodes on the front surface as a received signal. 
However, R2’s touch screen providing electrotactile stimulation [0001] cross-couples [0006] electrodes providing touch sensing (908 of Figure 9c) and those providing touch stimulus (904) with an electric field (910) traversing an electric insulator (unnumbered; analogous to 309 of Figure 3b).  Interruption of the aforementioned field to produce haptic feedback occurs, in at least one example, wherein a user’s finger is bridging the gap formed between adjacent strips of the layer providing touch stimulus [0227].  This structural arrangement of components is among the means taken to reduce power consumption of the device [0206].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein when a transmitted signal is applied to at least one of the first plurality of electrodes on the rear surface, the transmitted signal passes through the insulating substrate via the mutual capacitance to 

Regarding claim 3, RRC discloses the touch interface of claim 2.  
R1 does not expressly state the interface being provided wherein the received signal passes through the insulating substrate via the mutual capacitance to at least one of the first plurality of electrodes on the rear surface so that a location of the user's finger is determined from the strength of reception of the received signal. 
However, R2’s touch screen providing electrotactile stimulation [0001], whether operating with aperture formed in the electrotactile layer (704 of Figures 7a – 7c) or without (Figures 5a – 5c; detection threshold modified to offset effects of cross-coupling [0260]), the sensor itself – operating in scheme whose basis is either self- [0140] or mutual-capacitance [0141] – determines position on the basis of a magnitude of capacitance changed ([0249], [0262], [0266]) captured by the sensor electrode (Self capacitance: with measurement circuit associated with Cap in Figure 10a, [0242]; Mutual capacitance: or said measurement circuit of the sensor module coupled to receiving electrodes Rx in Figure 10b, [0245]), which in any of the embodiments, corresponds to electric fields (e.g. 310 of Figure 3b5) traversing the dielectric/insulator (309).  This structural arrangement of 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the received signal passes through the insulating substrate via the mutual capacitance to at least one of the first plurality of electrodes on the rear surface so that a location of the user's finger is determined from the strength of reception of the received signal in view of the teaching of R2 to reduce power consumption of the device. 

Regarding claim 4, RRC discloses the touch interface of claim 1.  R1 discloses the interface wherein the plurality of electrodes on the front surface are transparent [0048]. 

Regarding claim 5, RRC discloses the touch interface of claim 1.  R1 discloses the interface wherein the substrate is transparent [0046]. 

Regarding claim 6, RRC discloses the touch interface of claim 1.  R1 discloses the interface wherein the haptic effect provided by the electrodes on the front surface is a change in friction ([0022], [0039]). 



Regarding claim 8, RRC discloses the touch interface of claim 1.  
R1 does not explicitly state the interface being provided wherein the electrodes on the rear surface provide measurements of positions of more than one touch location. 
However, R2’s touch screen providing electrotactile stimulation [0001] utilizes capacitive touch sensors (e.g. 908 of Figure 9c) facilitating the determination of multiple touch inputs provided at the same time [0266] as a part of a structural makeup consuming less power during use [0206].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the electrodes on the rear surface provide measurements of positions of more than one touch location in view of the teaching of R2 as a part of the structural makeup that lowers power consumption during use. 



RRC does not expressly state that the interface is provided wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is damaged. 
However, R2’s touch screen providing electrotactile stimulation [0001] in capable of functioning in modes wherein haptic feedback is needed or is not needed [0245].  When it is not, as indicated in the aforementioned passage and illustrated in Figure 10b, circuitry uniquely associated with haptic feedback may be kept in a low/off state, which touch sensing remains operation (SW3 set to “hi”).  This ability to enable a piecemeal operation of the device, wherein one portion may function without another portion, provides what may be considered well within broadest reasonable interpretation of ordinary skill in the art, an indirect teaching of analogous functionality.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that at least above identified passages of R2 may render an indirect teaching of the interface functioning wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is damaged, as claimed, in light of the above reasoning. 


RRC as applied to claim 1 above, and further in view of Ogura et al. (2014/0225848; hereinafter Ogura; this combination of references hereinafter referred to as RRCO).

Regarding claim 10, RRC discloses the touch interface of claim 1.  
R1 does not expressly state the interface being provided wherein the second plurality of electrodes disposed on the front surface comprises at least a first pair of electrodes.
However, R2’s touch screen providing electrotactile stimulation [0001] explicitly states the finger of a user bridging the gap between adjacent strips of electrotactile material [0227].  If each of the aforementioned strips is considered a respective electrode, broadest reasonable interpretation of one having ordinary skill in the art would consider two such electrodes being bridged as corresponding to the claimed first pair.  This forms at least a portion of the structure by which power consumption may be reduced [0206].
It would be obvious to one having ordinary skill in the art before the filing of the claimed invention for the interface of R1 to be modified wherein the second plurality of electrodes disposed on the front surface comprises at least a first pair of electrodes in view of the teaching of R2 as a part of the structural makeup that lowers power consumption during use.


In the same field of endeavor, Ogura discloses the presentation of a tactile sense to a user [0001] by the selective application of a voltage (From 6 of Figure 6) to a pair formed by respective ones of positive (13) and negative (14) working electrodes with which a dielectric (5) is in proximity, said working electrodes formed in an array (Figure 5).  Another, differing pair from which a first pair is electrically isolated may be formed at an intersection of differing positive and negative working electrodes, to which a voltage is applied.  The net voltage applied – and resulting tactile sense experience by the dielectric – amounts to the difference between voltages applied to positive and negative working electrodes to which the dielectric is in proximity [0058].  By virtue of said net voltage being unique to the intersection of a pair of positive and negative working electrodes, broadest reasonable interpretation of one having ordinary skill in the art would deem the resulting electrical charge at each such intersection to similarly be independent from one another.  Modification in light of this structural layout and driving of the working electrodes helps produce a more efficient presentation of tactile sense to a user [0008]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the first pair of electrodes is electrically isolated from the second pair of electrodes such that the first pair of 

Regarding claim 11, RRCO discloses the touch interface of claim 10.  
R1 does not expressly state the interface being provided wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging. 
However, Ogura’s presentation of a tactile sense to a user [0001] is facilitated by the application of selection signals to respective ones of y-direction and x-direction selection lines sequentially (Figure 16: Positive and Negative Tactile Sense on y1, y2, x1, x2 during Pattern Write Period).  With x-axis of timing diagram indicative of time6, a pair formed by (x1, y1) is shown having selection signal applied thereto at a time differing from the pair formed by (x2, y2).  The application of said selection signals corresponds to the tactile sense being presented to the user [0132] and is deemed analogous to the claimed charging.  The application of selection signals at the shown differing times is thus interpreted to be a fair reading upon the claimed charging of differing pairs at differing 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging in view of the teaching of Ogura to produce a more efficient presentation of tactile sense to a user. 

Regarding claim 12, RRCO discloses the touch interface of claim 11.  
R1 does not expressly state the interface being provided wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes; the first pair of electrodes and second pair of electrodes are configured to be charged sequentially such that the first pair of electrodes is configured to build up a charge while the second pair of electrodes is not building up a charge and the second pair of electrodes is configured to build up a charge while the first pair of electrodes is not building up a charge. 
However, Ogura’s presentation of a tactile sense to a user [0001] is facilitated by the application of selection signals to respective ones of y-direction and x-direction selection lines sequentially (Figure 16: Positive and Negative Tactile Sense on y1, y2, x1, x2 during 7, a pair formed by (x1, y1) is shown having selection signal applied thereto at a time differing from the pair formed by (x2, y2).  The application of said selection signals corresponds to the tactile sense being presented to the user [0132] and is deemed analogous to the claimed charging.  The application of selection signals at the shown differing times is thus interpreted to be a fair reading upon the claimed charging of differing pairs at differing time.  Modification in light of this structural layout and driving of the working electrodes helps produce a more efficient presentation of tactile sense to a user [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes; the first pair of electrodes and second pair of electrodes are configured to be charged sequentially such that the first pair of electrodes is configured to build up a charge while the second pair of electrodes is not building up a charge and the second pair of electrodes is configured to build up a charge while the first pair of electrodes is not building up a charge in view of the teaching of Ogura to produce a more efficient presentation of tactile sense to a user.

R1 and Choi in view of Ogura in view of R2 (this combination of references hereinafter referred to as RCOR).

Regarding claim 13, R1 discloses a touch interface having integrated haptic actuation and touch sensing ([0065]: Detection of digit position, attributing different touch stimulus textures) comprising: 
an insulating substrate (22 of Figure 3) having a front surface (Top, relative orientation of the figure) and a rear surface (Underside); 
a first plurality of electrodes (20) disposed on the rear surface (Underside of 22) arranged in a first pattern ([0044]: Mesh formed from fine wires) along one or more axes, configured to determine a touch location [0065]; and 
a second plurality of electrodes (2; [0049]) disposed on the front surface (Top of 22) along one or more axes, wherein 
the second plurality of electrodes is configured to provide a haptic effect [0057]; and wherein
when a first electrical signal is sent to at least one or more of the second plurality of electrodes a haptic effect is produced [0057]. 

In the same field of endeavor, Choi discloses a device providing both sensing and actuation [0003] comprising electrodes (120, 220 of Figure 1) formed on corresponding films (110, 210) respectively in contact with front/top and rear/bottom portions of an insulating substrate (300), electrodes on each of films shown having common shape and positioning relative the insulating substrate, and comprised of at least two pairs.  The common structure/shape of the two layers simplifying the fabrication process [0050].
R1’s touch detection functionality was described as having been facilitated with a touch sensitive display (32 of Figure 3; [0065]), interpreted as having detection electrodes separate from either of those previously mentioned (2/24, 4/20) on either side of an insulating substrate (22) and facilitating touch stimulus [0058].  Modification in view of Choi may establish electrodes formed on one side of the substrate as facilitating touch position sensing, while the entirety of electrodes directed toward outputting a haptic effect are formed on an opposing substrate side.  It is deemed that R1 will similarly benefit from the simplification of fabrication.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the second plurality of electrodes comprises at least a first pair of electrodes and a second pair of electrodes, wherein  the 
R1 in view of Choi does not explicitly disclose the interface wherein the first pair of electrodes is electrically isolated from a second pair of electrodes such that the first pair of electrodes is configured to build up an electrical charge independent from the second pair of electrodes and the second pair of electrodes is configured to build up an electrical charge independent from the first pair of electrodes. 
In the same field of endeavor, Ogura discloses the presentation of a tactile sense to a user [0001] by the selective application of a voltage (From 6 of Figure 6) to a pair formed by respective ones of positive (13) and negative (14) working electrodes with which a dielectric (5) is in proximity, said working electrodes formed in an array (Figure 5).  Another, differing pair from which a first pair is electrically isolated may be formed at an intersection of differing positive and negative working electrodes, to which a voltage is applied.  The net voltage applied – and resulting tactile sense experience by the dielectric – amounts to the difference between voltages applied to positive and negative working electrodes to which the dielectric is in proximity [0058].  By virtue of said net voltage being unique to the intersection of a pair of positive and negative working electrodes, broadest reasonable interpretation of one having ordinary skill in the art would deem the resulting electrical charge at each such intersection to similarly be independent from one another.  Modification in light of this structural layout and driving of the working electrodes helps produce a more efficient presentation of tactile sense to a user [0008]. 

R1 and Choi in view of Ogura does not explicitly disclose the interface wherein each electrode disposed on the front surface is mutually capacitively coupled with a corresponding electrode disposed on the rear surface for simultaneous haptic actuation and touch sensing, and wherein when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a strength of transmission of the second electrical signal from the at least one or more of the first plurality of electrodes to one or more of the first plurality of electrodes.
In the same field of endeavor, R2 discloses a touch screen providing electrotactile stimulation [0001] using capacitive touch sensor electrodes (908 of Figure 9c) and an electrotactile layer (904) which are cross-coupled8 to one another [0006] and driven with respective potentials (Shown exemplary values of 40V,  50V; [0237]).  R2’s transmitter and receiver electrodes of the touch sensor when operating under mutual capacitance [0019] are 
R1’s touch detection functionality was described as having been facilitated with a touch sensitive display (32 of Figure 3; [0065]), interpreted as having detection electrodes separate from either of those previously mentioned (2/24, 4/20) as facilitating touch stimulus [0058].  By modification in view of R2 – wherein touch sensing is facilitated using a set of electrodes capacitively coupled to electrodes providing touch stimulus – a distance among layers of the device is reduced, a smaller potential may be required to generate the same stimulus experienced by the user, resulting in lowered power consumption [0206].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein each electrode disposed on the front surface is mutually capacitively coupled with a corresponding electrode disposed on the rear surface for simultaneous haptic actuation and touch sensing, and wherein when a second electrical signal is sent to at least one of the one or more of the first plurality of electrodes a touch location is determined based on an increase in a strength of transmission of the second electrical signal from the at least one or more of the second plurality of electrodes to one or more of the second plurality of electrodes in view of the teaching of R2 to lower power consumption.



R1 does not expressly state the interface being provided wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging. 
However, Ogura’s presentation of a tactile sense to a user [0001] is facilitated by the application of selection signals to respective ones of y-direction and x-direction selection lines sequentially (Figure 16: Positive and Negative Tactile Sense on y1, y2, x1, x2 during Pattern Write Period).  With x-axis of timing diagram indicative of time, a pair formed by (x1, y1) is shown having selection signal applied thereto at a time differing from the pair formed by (x2, y2).  The application of said selection signals corresponds to the tactile sense being presented to the user [0132] and is deemed analogous to the claimed charging.  The application of selection signals at the shown differing times is thus interpreted to be a fair reading upon the claimed charging of differing pairs at differing time.  Modification in light of this structural layout and driving of the working electrodes helps produce a more efficient presentation of tactile sense to a user [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein the first pair of electrodes and second pair of electrodes are configured to charge sequentially such that the first pair of electrodes charges while the second pair of electrodes is not charging and the second pair of electrodes charges while the first pair of electrodes is not charging in view of the teaching of Ogura to produce a more efficient presentation of tactile sense to a user. 

Regarding claim 15, RCOR discloses the touch interface of claim 14.  
R1 does not expressly state the interface being provided wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes. 
However, Ogura’s presentation of a tactile sense to a user [0001] is facilitated by the application of selection signals to respective ones of y-direction and x-direction selection lines sequentially (Figure 16: Positive and Negative Tactile Sense on y1, y2, x1, x2 during Pattern Write Period).  With x-axis of timing diagram indicative of time9, a pair formed by (x1, y1) is shown having selection signal applied thereto at a time differing from the pair formed by (x2, y2).  The application of said selection signals corresponds to the tactile sense being presented to the user [0132] and is deemed analogous to the claimed charging.  Modification in light of this structural layout and driving of the working electrodes helps produce a more efficient presentation of tactile sense to a user [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of 

Regarding claim 16, RCOR discloses the touch interface of claim 13.  
R1 does not expressly state the interface being provided wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is configured to produce a haptic effect when an electrical signal is sent to the first pair of electrodes. 
However, Ogura’s presentation of a tactile sense to a user [0001] is facilitated by the application of selection signals to respective ones of y-direction and x-direction selection lines sequentially (Figure 16: Positive and Negative Tactile Sense on y1, y2, x1, x2 during Pattern Write Period).  With x-axis of timing diagram indicative of time10, a pair formed by (x1, y1) is shown having selection signal applied thereto at a time differing from the pair formed by (x2, y2).  The application of said selection signals corresponds to the tactile sense being presented to the user [0132] and is deemed analogous to the claimed charging.  Modification in light of this structural layout and driving of the working electrodes helps produce a more efficient presentation of tactile sense to a user [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein when the first pair of electrodes is charged and the second pair of electrodes is charging, the first pair of electrodes is 

Regarding claim 17, RCOR discloses the touch interface of claim 13.  
R1 does not explicitly disclose the interface wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second plurality of electrodes disposed on the front surface is non-functional. 
However, R2’s touch screen providing electrotactile stimulation [0001] in capable of functioning in modes wherein haptic feedback is needed or is not needed [0245].  When it is not, as indicated in the aforementioned passage and illustrated in Figure 10b, circuitry uniquely associated with haptic feedback may be kept in a low/off state, which touch sensing remains operation (SW3 set to “hi”).  This ability to enable a piecemeal operation of the device, wherein one portion may function without another portion, provides what may be considered well within broadest reasonable interpretation of ordinary skill in the art, an indirect teaching of analogous functionality, and is a part of the an overall approach of lowering power consumption [0206].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the interface of R1 to be modified wherein a set of the first plurality of electrodes disposed on the rear surface remain functional when a set of the second 
		
Regarding claim 18, RCOR discloses the touch interface of claim 13.  R1 discloses the interface wherein the insulating substrate is transparent [0046].

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Yun et al. (2016/0041636) teaches a touch panel (Figure 9) having electrodes (130) for input device sensing [0033] and electrodes (252, 254) outputting haptic effects ([0062], [0063]), formed on opposing surfaces of a substrate (214).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Curved vertical lines on left and right edges of layers interpreted to indicate the shown features formed in a manner continuing to extend in both left and right directions, beyond the boundary of said edges.
        2 Example wherein electrode 4 (comprising conductive layer 20) is referenced in singular form as “...electrode 4...” [0042], but later referred to in plural as “...electrodes 4...” [0058].
        3 Although R2 provides examples of intentionally reducing cross-coupling [0013] to avoid accidentally triggering touch sensors [0218], embodiments are similarly provided wherein a detection threshold is modified to address accidental triggering/activation of touch sensors [0260], and thus no measures need be taken to decrease cross-coupling [0263].
        4 Common positioning and shape is interpreted as corresponding to a teaching of the claimed mirroring.
        5 Latter embodiments do not label both of field lines and dielectric/insulator; this example is relied upon to clearly elucidate interpretation of relied upon portions of illustrated features, deemed equally applicable to aforementioned examples of Figure 5a – 5c, 7a – 7c, among others.
        6 By indication of pattern write, presentation periods.
        7 By indication of pattern write, presentation periods.
        8 Although R2 provides examples of intentionally reducing cross-coupling [0013] to avoid accidentally triggering touch sensors [0218], embodiments are similarly provided wherein a detection threshold is modified to address accidental triggering/activation of touch sensors [0260], and thus no measures need be taken to decrease cross-coupling [0263].
        9 By indication of pattern write, presentation periods.
        10 By indication of pattern write, presentation periods.